                  Case 3:20-cv-05438-JLR Document 60 Filed 12/01/20 Page 1 of 2




 1                                                                     The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8

 9   MICHAEL RANDALL and ALLEN FINNEY, )                   Case No. 3:20-cv-05438-JLR
     individually and on behalf of themselves and all )
10   others similarly situated,                       )    ORDER GRANTING JOINT
                                                      )    MOTION TO STAY
11                                       Plaintiff, )      PROCEEDINGS PENDING
                                                      )    MEDIATION
12           v.                                       )
                                                      )
13   INTEGRATED COMMUNICATION                         )
     SERVICE, INC.; COMCAST                           )
14   CORPORATION; and COMCAST CABLE                   )
     COMMUNICATIONS MANAGEMENT, LLC, )
15                                                    )
                                      Defendants. )
16

17            The Court, having received and considered the parties’ Joint Motion to Stay Proceedings

18   Pending Mediation (“Motion”), and for good cause appearing, HEREBY GRANTS the Motion

19   and issues the following ORDER: All proceedings in this case are stayed pending mediation of

20   Plaintiffs’ claims. The statutes of limitation applied to all current and former non-exempt

21   employees of Integrated Communication Service, Inc. working as Technicians in connection

22   with their claims under the Fair Labor Standards Act and various state laws are tolled during the

23   pendency of the stay. In the event that the parties are unable to resolve all of Plaintiffs’ claims

24   through mediation, the parties will jointly move the court to lift the stay of all proceedings no

25   later than thirty (30) days after the mediation.

26

     ORDER GRANTING JOINT MOTION TO STAY                                       BARRAN LIEBMAN LLP
                                                                          601 SW SECOND AVENUE, SUITE 2300
     PROCEEDINGS PENDING MEDIATION - 1                                         PORTLAND, OR 97204-3159
     Case No. 3:20-cv-05438-JLR                                          PHONE (503) 228-0500 FAX (503) 274-1212




     00938711.1
                  Case 3:20-cv-05438-JLR Document 60 Filed 12/01/20 Page 2 of 2




 1            IT IS SO ORDERED.
 2            Dated this 1st day of December 2020.

 3

 4                                                   A
                                                 _______________________________________
                                                 THE HONORABLE JAMES L. ROBART
 5                                               UNITED STATES DISTRICT JUDGE
     Submitted by:
 6
     BARRAN LIEBMAN LLP                                MILLER NASH GRAHAM & DUNN LLP
 7
     By s/ Sean P. Ray                                 By s/ Susan K. Stahlfeld
 8      Sean P. Ray, WSBA No. 47152                       Susan K. Stahlfeld, WSBA No. 22003
        Trevor Caldwell, WSBA No. 56018                   Katie Loberstein, WSBA No. 51091
 9      sray@barran.com                                   susan.stahlfeld@millernash.com
        tcaldwell@barran.com                              katie.loberstein@millernash.com
10      Telephone: (503) 228-0500                         Telephone: (206) 624-8300
        Facsimile: (503) 276-1212                         Facsimile: (206) 340-9599
11
        Attorneys for Defendant INTEGRATED             MORGAN, LEWIS & BOCKIUS LLP
12      COMMUNICATION SERVICE, INC.
                                                       By s/ Andrew P. Frederick
13                                                        Daryl S. Landy. Pro Hac Vice
     TERRELL MARSHALL LAW GROUP PLLC
                                                          Andrew P. Frederick, Pro Hac Vice
14                                                        Nicole L. Antonopoulos, Pro Hac Vice
     By s/ Toby J. Marshall
                                                          daryl.landy@morganlewis.com
15      Beth E. Terrell, WSBA No. 26759                   andrew.frederick@morganlewis.com
        Toby J. Marshall, WSBA No. 32726                  nicole.antonopoulos@morganlewis.com
16      bterrell@terrellmarshall.com                      Telephone: (714) 830-0600
        tmarshall@terrellmarshall.com                     Facsimile: (714) 830-0700
17      Telephone: (206) 816-6603
        Facsimile: (206) 319-5450                         Attorneys for Defendants COMCAST
18                                                        CORPORATION and COMCAST CABLE
     SCHNEIDER WALLACE COTTRELL                           COMMUNICATIONS MANAGEMENT,
19   KONECKY LLP                                          LLC
20       Carolyn H. Cottrell, Pro Hac Vice
         Ori Edelstein, Pro Hac Vice
21       Michelle S. Lim, Pro Hac Vice

22   BERGER MONTAGUE PC

23       Sarah R. Schalman-Bergen, Pro Hac Vice
         Candice J. Enders, Pro Hac Vice
24       Krysten Connon, Pro Hac Vice

25      Attorneys for Plaintiffs Michael Randall and
        Allen Finney
26

     ORDER GRANTING JOINT MOTION TO STAY                                   BARRAN LIEBMAN LLP
                                                                      601 SW SECOND AVENUE, SUITE 2300
     PROCEEDINGS PENDING MEDIATION - 2                                     PORTLAND, OR 97204-3159
     Case No. 3:20-cv-05438-JLR                                      PHONE (503) 228-0500 FAX (503) 274-1212




     00938711.1
